SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-20769 LIFEHEALTHCARE, INC. (Exact name of Registrant as Specified in Its Charter) Delaware 68-0652656 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 315 Post Road, 2ndFloor, Westport, CT 06880 (Address of Principal Executive Offices with Zip Code) Registrant’s Telephone Number, Including Area Code:(203) 226-9100 N/A Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report. Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court.YesoNoo APPLICABLE ONLY TO CORPORATE ISSUERS: The number of shares of common stock outstanding as of February 19, 2010was 30,149,265. Transitional Small Business Disclosure Format (Check one):YesxNoo LIFEHEALTHCARE, INC. (A Development Stage Corporation) INDEX PART I – FINANCIAL INFORMATION 2 Item 1 Condensed Balance Sheets at December 31, 2009 (Unaudited) and September 30, 2009 2 Condensed Statements of Operations (Unaudited) for the three months ended December 31, 2009 and 2008 (Unaudited) 3 Condensed Statements of Cash Flows (Unaudited) for the three months ended December 31, 2009 and 2008 (Unaudited) 4 Notes to Condensed Financial Statements (Unaudited) 5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operation 9 Item 3 Quantitative and Qualitative Disclosures About Market Risk 11 Item 4T Controls and Procedures 12 PART II – OTHER INFORMATION 13 Item 1 Legal Proceedings 13 Item 2 Unregistered Sales of Securities and Use of Proceeds 13 Item 3 Default upon Senior Securities 13 Item 4 Submission of Matters to a Vote of Security Holders 13 Item 5 Other Information 13 Item 6 Exhibits 14 SIGNATURES 15 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS
